Citation Nr: 1418753	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to rhabdomyolysis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to June 2005.

This matter is on appeal from a July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before a Veterans Law Judge in February 2013.  A transcript of the hearing is of record.  In March 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the February 2013 Board hearing is no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  In April 2014 the Board received correspondence from the Veteran in which he declined this opportunity.  See 38 C.F.R. § 20.707 .

In April 2013, the Board denied the Veteran's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a joint motion to vacate the April 2013 decision and remand the issue for additional development.  

In September 2013, the Veteran filed a statement suggesting that he wanted to withdraw his appeal. Subsequent statements clarify that he is interested in pursuing his claim. Thus, the Board will further develop his appeal as specified below. 

As part of the joint motion, the Veteran did not challenge the other issues the Board decided, including the determination that he was entitled to a 20 percent rating for service-connected rhabdomyolysis, the denial of his claim of entitlement to an initial rating higher than 10 percent for hypertension, the denial of his claim of entitlement to service connection for a kidney disorder, and the grant of his claim for entitlement to service connection for headaches.  Thus, the Court considered these claims abandoned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court granted a joint motion to remand this case for additional development.  Specifically, the joint motion found an October 2010 VA examination inadequate for rating purposes because the examiner stated he was "unable to provide a diagnostic impression" due to his belief that the Veteran over-reported psychological symptoms, yet did not state whether any medical provider would be able or unable to provide such a diagnosis.  

Thus, the Veteran should be provided with a new VA examination regarding his psychiatric condition and comment must be made on the etiology of any diagnoses made.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination for his psychiatric condition at his earliest convenience.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

The examiner should then indicate each psychiatric disorder the Veteran currently possesses.  If the examiner finds that he does not possess any diagnosis, a detailed explanation of why must be included.  

For each psychiatric disorder found, the examiner should provide the following opinions:

* Whether it is as likely as not (50 percent or greater probability) that the disorder is related to the Veteran's active duty service.
* Whether it is as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by his rhabdomyolysis.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  He or she must address the Veteran's 2009 diagnosis of and treatment for depression, as well as any and all lay assertions of the Veteran.  

The examiner is also asked to review the October 2010 VA examination report and comment on that examination's findings, specifically:

* Could the October 2010 examiner have provided a psychiatric diagnosis and nexus opinion? 
* If not, could a psychiatric diagnosis be provided at all, meaning by any examiner, based on the results of that examination and the Veteran's previous history? 

If the examiner determines he or she cannot provide these requested medical comments without resorting to mere speculation, then he or she must also discuss why an opinion is not possible or feasible, such as by specifying whether he needs the benefit of additional evidence, information, or other procurable data, or there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted and there is no known cause, etc.  In other words, merely stating that he or she cannot comment will not suffice.

2. Then readjudicate this claim for service connection for an acquired psychiatric disorder to include as secondary to rhabdomyolysis.  If this claim continues to be denied, send the Veteran and his representative an SSOC concerning this claim and give them time to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



